DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 1-28-2021 has been entered.  Claim 8 was amended.  Claims 1-11 and 13-14 are pending and examined in this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 8, “said shaft is driven by said motor to rotate in a reciprocating manner,” is indefinite.  It is unclear what is being claimed.  The definition of reciprocating includes: (of a part of a machine) moving backward and forward in a straight line, i.e., "the reciprocating piston of a traditional internal combustion engine”.  It is unclear how the shaft rotates in a reciprocating manner because rotation requires 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,836,056 in view of US 5,189,792 to Otsuka.

In re Claim 8, the ‘056 patent teaches a shaver handpiece of an electric shaver (see ‘056  Patent, Claim 1, “a handle’), wherein said shaver handpiece comprising a handle having a housing (see ‘056 Patent, Claim 17), a motor received in said housing (see ‘056, Claim 1, “c”), a drive transmitter connected to said motor and including a 

wherein said connector elements for connecting the shaver head are provided on said Reply to Office Action mailed on October 28, 2020 Customer No. 27752inner housing portion and include joints providing for a pair of pivot axes extending transverse to the longitudinal axis of the drive shaft and positioned on opposite sides of the drive shaft, wherein said joints are positioned in place at said inner housing portion (see ‘056, Claim 1, “e” teaching joint linkages each having a head joint and a handle joint).

The ‘056 Patent does not teach the outer housing portion comprising shell elements positioned on opposite sides of the inner housing portion. 

However, Otsuka teaches that it is old and well known to provide an outer housing portion (see Fig. 2, #14/15 and #14/15) surrounding said inner housing portion (see Fig. 2, #10), the outer housing portion comprising shell elements positioned on 

In the same field of invention (shavers), it would have been obvious to one of ordinary skill in the art, at the earliest effective fling date, to provide the rubber outer side shells (#14) of Otsuka to the housing of the ‘056 Patent.  Doing so would provide a rubber grip with vertically spaced Knurls (#15 in Otsuka, Fig. 2), that provide convention gripping surfaces (see Otsuka, Col. 4, ll. 65 – Col. 5, ll. 5).  In other words, these rubber “soft grip” material provide a softer housing for the user to grip as opposed to a hard plastic, thereby reducing hand fatigue when in use. 

In re Claim 13, ‘056 in view of Otsuka teaches wherein said inner housing is only provided with a first opening for the shaft of the drive unit (see Otsuka Fig. 6 showing an opening for the shaft of a drive unit #80).

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,836,056 in view of US 5,189,792 to Otsuka, and further in view of US 6,369,341 to Katsumi.

In re Claim 14, modified ‘056 Patent, for the reasons in re Claim 8, teaches wherein said inner housing portion is provided with a switching element arranged inside said inner housing (see button #100 of Otsuka Fig. 1).  However, Otsuka does not teach at least one soft material portion which is associated with the switching element. 

However, Katsumi teaches that it is old and well known to provide a button (see Fig. 2, #20) that is made of plastic and includes a projection #20a for inserting a waterproof gasket #21 (see Fig. 4, Col. 4, ll. 48-54).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the button of Katsumi to the device of modified Otsuka.  Doing so would help seal the housing of Otsuka in order to prevent water from getting into the motor or electrical system. 

It is to be noted that claims 8-11 and 13-14 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.  It is unclear if the shaft is oscillating about an axis or performing some other movement. 

Allowable Subject Matter
Claim 1-7 are allowed.
In re Claim 1, above, none of the cited prior art teaches a shaver set having the connector elements claimed (Connector elements was interpreted as the pivot joints or handle joints 31b and 32b -- see Applicant’s Pg. 25, ll. 3-4), wherein the identical structure of the connector elements of all housings matches with the support structure of each shaver head, and the shaver heads include a first support structure configured to provide for a swivel axis and a tilting axis about which a corresponding said shaver head may swivel and tilt relative to said associated handle, a second support structure configured to provide for only a swivel axis about which a corresponding said shaver 
The closest prior art includes US 2011/0094107 to Ring, US 6,052,904 to Wetzel, US 5,410,811 to Wolf, US 3,074,161 to Liska, US 5,189,792 to Otsuka, US 6,378,210 to Bickford, US 2007/0213742 to Callahan, and US 2009/0056139 to Royle.  While Ring teaches connector element structures, the head in Ring swivels and tilts.  While it is known to provide identical handles with different heads, there was no motivation to add non-swiveling and non-tilting heads to the connector element structure of Ring.  In other words, the point of the connector elements in Ring is to allow tilting of a swiveling head.  One of ordinary skill would not be motivated to utilize these titling elements to provide a non-tilting head.   As such, there was no motivation found to provide a second support structure (as claimed in Claim 1) or a third support structure (as claimed in Claim 1) to the device of Ring. 
Claims 2-5 are allowable by virtue of their dependence to Claim 1. 

In re Claim 6, none of the cited prior art teaches method of manufacturing a shaver set having the connector elements claimed (Connector elements was interpreted as the pivot joints or handle joints 31b and 32b -- see Applicant’s Pg. 25, ll. 3-4), wherein the identical structure of the connector elements of all housings matches with the support structure of each shaver head, and the shaver heads include a first support structure configured to provide for a swivel axis and a tilting axis about which a corresponding said shaver head may swivel and tilt relative to said associated handle, a 

The closest prior art includes US 2011/0094107 to Ring, US 6,052,904 to Wetzel, US 5,410,811 to Wolf, US 3,074,161 to Liska, US 5,189,792 to Otsuka, US 6,378,210 to Bickford, US 2007/0213742 to Callahan, and US 2009/0056139 to Royle.  While Ring teaches connector element structures, the head in Ring swivels and tilts.  While it is known to provide identical handles with different heads, there was no motivation to add non-swiveling and non-tilting heads to the connector element structure of Ring.  In other words, the point of the connector elements in Ring is to allow tilting of a swiveling head.  One of ordinary skill would not be motivated to utilize these titling elements to provide a non-tilting head.   As such, there was no motivation found to provide a second support structure (as claimed in Claim 6) or a third support structure (as claimed in Claim 6) to the device of Ring. 
Claim 7 is allowable by virtue of its dependence to Claim 6. 

Response to Arguments
It is unclear what motion is being claimed in Claim 8.  Is this motion “oscillating” about an axis?  As noted above it is unclear what is being claimed.  If the motion is oscillating, the claims are non-statutorily rejected in view of over claims 1-17 of U.S. Patent No. 10,836,056 in view of US 5,189,792 to Otsuka.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724